                  Case 3:17-cv-05690-BHS Document 251 Filed 02/27/19 Page 1 of 5



 1
                                                                                  The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9                                    WESTERN DISTRICT OF WASHINGTON
                                                AT TACOMA
10

11 STATE OF WASHINGTON,

12                       Plaintiff,                              NO. 3:17-cv-05690-BHS
                v.
13                                                               DEFENDANTS’ MOTION TO FILE
                                                                 UNDER SEAL THEIR PROPOSED
14 FRANCISCAN HEALTH SYSTEM d/b/a
   CHI FRANCISCAN HEALTH;                                        FINDINGS OF FACT AND
15 FRANCISCAN MEDICAL GROUP; THE                                 CONCLUSIONS OF LAW
   DOCTORS CLINIC, a Professional
16 Corporation; and WESTSOUND                                     NOTE ON MOTION CALENDAR:
   ORTHOPAEDICS, P.S.,
                                                                  March 8, 2019
17
                 Defendants.
18

19              Defendants Franciscan Health System, Franciscan Medical Group, The Doctors Clinic,
20 and Westsound Orthopaedics, P.S. (“Defendants”) move the Court pursuant to Federal Rule of

21 Civil Procedure 5.2(d) and LCR 5(g) for an order directing that unredacted versions of the

22 Findings of Fact and Conclusions of Law (and any exhibits) remain under seal.1

23                                                II.      BACKGROUND
24              The parties to this case entered into a Stipulated Protective Order, which the Court
25

26
     1   Pursuant to LCR 10(e)(9), courtesy copies of this motion and attachments will be delivered to the Clerk’s Office.


     DEFENDANTS’ MOTION TO FILE UNDER SEAL
     FINDINGS OF FACT AND CONCLUSIONS OF LAW
     (Case No. 3:17-CV-05690-BHS)                                                              1000 SECOND AVENUE, SUITE 3500
                                                                                               SEATTLE, WA 98104 • (206) 393-5400
                                                                -1-
              Case 3:17-cv-05690-BHS Document 251 Filed 02/27/19 Page 2 of 5



 1
     entered on October 26, 2017 (Dkt. No. 30), which was later amended. In Defendants’ Proposed
 2
     Findings of Fact and Conclusions of Law filed today, Defendants rely upon documents that have
 3
     been designated as confidential by Defendants, or third parties.
 4
                                        III.    LEGAL STANDARD
 5
             Under this Court’s Local Rules, a party may file a document under seal “if the party files
 6
     a motion or stipulated motion to seal the document before or at the same time the party files the
 7
     sealed document.” LCR 5(g)(2)(B). When a party cannot avoid including confidential
 8
     information in a filing, the party must file a version that redacts the confidential information, and
 9
     a separate unredacted version accompanied by a motion to seal. LCR 5(g)(5).
10
             Under LCR 5(g)(1)(A), if a party seeks to file a document “under seal because another
11
     party has designated it as confidential during discovery, the filing party and the designating party
12
     must meet and confer to determine whether the designating party will withdraw the confidential
13
     designations or will agree to redact the document so that sealing is unnecessary.” LCR
14
     5(g)(1)(A). Where parties have entered a stipulated protective order, the party wishing to file a
15
     confidential document it obtained from another party in discovery may file a motion to seal but
16
     need not satisfy LCR 5(g)(3)(B), which requires an explanation of “i. the legitimate private or
17
     public interest that warrant the relief sought; ii. The injury that will result if the relief sought is
18
     not granted; and iii. Why a less restrictive alternative to the relief sought is not sufficient.”
19
             Defendants hereby certify that the majority of the information redacted in the Findings of
20
     Fact and Conclusions of Law has been designated as confidential by third parties pursuant to the
21
     Protective Order (Dkt. No. 30). Defendants have been in communication with third parties and
22
     have attempted to de-designate as much information as possible. However, the information that
23
     remains redacted is competitively sensitive information about strategy, provider networks, and
24
     reimbursement rates. The release of this information would be damaging to the third parties.
25
             Defendants have filed on the public docket a version of the Findings of Fact and
26
     Conclusions of Law that does not reveal material that parties have designated confidential. Filing


     DEFENDANTS’ MOTION TO FILE UNDER SEAL
     FINDINGS OF FACT AND CONCLUSIONS OF LAW
     (Case No. 3:17-CV-05690-BHS)                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                   SEATTLE, WA 98104 • (206) 393-5400
                                                        -2-
              Case 3:17-cv-05690-BHS Document 251 Filed 02/27/19 Page 3 of 5



 1
     a redacted version of the Findings of Fact and Conclusions of Law is a less restrictive alternative
 2
     to withholding the entirety of the documents from the public docket.
 3
                                     IV.     REQUESTED RELIEF
 4
            In accordance with these legal standards, Defendants request that the Court enter an order
 5
     pursuant to Fed. R. Civ. P. 5.2(d) and LCR 5(g)(7) directing that the unredacted versions of the
 6
     Findings of Fact and Conclusions of Law remain under seal until further ordered.
 7
         Respectfully submitted,                           Respectfully submitted,
 8
         /s/ Jessica M. Andrade                            /s/ Douglas C. Ross (with consent)
 9       Jessica M. Andrade, WSBA No. 39297                Douglas C. Ross, WSBA No. 12811
         Polsinelli PC                                     David A. Maas, WSBA No. 50694
10
         1000 Second Avenue, Suite 3500                    Davis Wright Tremaine LLP
11       Seattle, WA 98104                                 920 Fifth Avenue, Suite 3300
         Telephone: (206) 393-5422                         Seattle, WA 98104-1610
12       jessica.andrade@polsinelli.com                    douglasross@dwt.com
                                                           davidmaas@dwt.com
13

14

15       Mitchell D. Raup, DC Bar No. 459372               Douglas E. Litvack, DC Bar No. 1024973
         (pro hac vice)                                    (pro hac vice)
16       Herbert F. Allen, DC Bar No. 1002364              Davis Wright Tremaine LLP
         (pro hac vice)                                    1919 Pennsylvania Avenue, N.W., Suite 800
17       Polsinelli PC                                     Washington, D.C. 20006-3401
         1401 I Street NW, Suite 800                       Tel: 202.973.4200 Fax: 202.973.4499
18
         Washington, D.C. 20005                            douglitvack@dwt.com
19       Telephone: (202) 783-3300
         mraup@polsinelli.com                              Attorneys for Defendant The Doctors Clinic
20       hallen@polsinelli.com
21       Matthew C. Hans, MO Bar No. 51541
22       (pro hac vice)
         Polsinelli PC
23       100 South Fourth Street, Suite 1000
         St. Louis, MO 63102
24       Telephone: (314) 889-8000
         mhans@polsinelli.com
25

26       G. Gabriel Zorogastua, MO Bar No. 59643
         (pro hac vice)
         Polsinelli PC

     DEFENDANTS’ MOTION TO FILE UNDER SEAL
     FINDINGS OF FACT AND CONCLUSIONS OF LAW
     (Case No. 3:17-CV-05690-BHS)                                                1000 SECOND AVENUE, SUITE 3500
                                                                                 SEATTLE, WA 98104 • (206) 393-5400
                                                     -3-
            Case 3:17-cv-05690-BHS Document 251 Filed 02/27/19 Page 4 of 5



 1      900 W. 48th Place, Suite 900
        Kansas City, MO 64112
 2      Telephone: (816)753-1000
        gzorogastua@polsinelli.com
 3

 4      Attorneys for Defendants Franciscan
     Health System d/b/a Chi Franciscan Health,
 5   Franciscan Medical Group, and WestSound
     Orthopaedics, P.S.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DEFENDANTS’ MOTION TO FILE UNDER SEAL
     FINDINGS OF FACT AND CONCLUSIONS OF LAW
     (Case No. 3:17-CV-05690-BHS)                             1000 SECOND AVENUE, SUITE 3500
                                                              SEATTLE, WA 98104 • (206) 393-5400
                                                  -4-
              Case 3:17-cv-05690-BHS Document 251 Filed 02/27/19 Page 5 of 5



 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that on February 27, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 4
     following attorneys:
 5
     Counsel for Plaintiff State of Washington:
 6
                   Erica A. Koscher — ericak@atg.wa.gov
 7
                   Amy Nicole Linscheid Hanson — amyh3@atg.wa.gov
 8
                   Neal Harold Luna — neall@atg.wa.gov
 9
                   Eric S. Newman — ericn@atg.wa.gov
10
                   Justin P. Wade — justinw@atg.wa.gov
11
                   Luminita Nodit — luminitan@atg.wa.gov
12
                   Neal Harold Luna — neall@atg.wa.gov
13
                   Rahul Rao — rahulr@atg.wa.gov
14
                   Rene David Tomisser — renet@atg.wa.gov
15
                   Travis Alex Kennedy — travisk@atg.wa.gov
16
            I certify under penalty of perjury under the laws of the State of Washington that the
17
     foregoing is true and correct.
18

19          DATED this 27th day of February, 2019, at Seattle, Washington.
20

21                                           /s/ Jessica M. Andrade
                                             Jessica M. Andrade
22

23

24

25

26



     DEFENDANTS’ MOTION TO FILE UNDER SEAL
     FINDINGS OF FACT AND CONCLUSIONS OF LAW
     (Case No. 3:17-CV-05690-BHS)                                            1000 SECOND AVENUE, SUITE 3500
                                                                             SEATTLE, WA 98104 • (206) 393-5400
                                                   -5-
